729 So.2d 416 (1999)
Robert MADAN, Appellant,
v.
Ivonne MADAN, Appellee.
No. 98-1630.
District Court of Appeal of Florida, Third District.
February 17, 1999.
Steven N. Abramowitz, Miami, for appellant.
Armando Montalvo, Coral Gables, for appellee.
Before JORGENSON, GODERICH and SORONDO, JJ.
PER CURIAM.
The husband, Robert Madan, appeals from an order denying his motion to set aside a permanent injunction for protection against domestic violence. We reverse and remand with instructions.
Because section 741.30(6)(b), Florida Statutes (1997), provides that "[e]ither party may move at any time to modify or dissolve the injunction," the trial court should have allowed the husband to present evidence regarding the initial procurement of the injunction. Without passing on the merits of the motion to dissolve the injunction, we reverse and remand to the trial court with instructions for a renewed hearing.
Reversed and remanded with instructions.